Citation Nr: 0825007	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-32 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for right 
ankle disorder, and if so, whether service connection is 
warranted for the claimed disability.

2.  Entitlement to service connection for a right hand 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The veteran had active military service in the Army from 
August 1976 to August 1979 and in the Navy from July 1980 to 
July 1982.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Detroit, Michigan.


FINDINGS OF FACT

1.  A May 1992 rating decision denied the veteran's claim for 
entitlement to service connection for a right ankle 
condition.  The veteran was notified of his appellate rights, 
but did not appeal the decision.

2.  Evidence received since the May 1992 rating decision is 
new evidence, and when considered with the previous evidence 
of record, it relates to an unestablished fact necessary to 
substantiate the veteran's claim.

3.  The competent evidence is in relative equipoise with 
respect to the issue of whether the veteran's current right 
ankle traumatic arthritis is related to active military 
service.

4.  The competent evidence is in relative equipoise with 
respect to the issue of whether the veteran's current right 
hand traumatic arthritis is related to active military 
service.


CONCLUSIONS OF LAW

1.  The May 1992 rating decision which denied the veteran's 
claim of entitlement to service connection for a right ankle 
disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2007).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a right ankle 
disorder is reopened.  38 U.S.C.A § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

3.  Right ankle traumatic arthritis was incurred during the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

4.  Right hand traumatic arthritis was incurred during the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).
With respect to the veteran's request to reopen his 
previously disallowed claim of entitlement to service 
connection for a right ankle disorder, the Board observes 
that it is granting both his request to reopen and the 
underlying claim.  Thus, the entire benefit sought an appeal 
has been granted, and no purpose would be served by 
undertaking an analysis of whether there has been compliance 
with the notice and duty to assist requirements set out in 
the VCAA regarding this issue.  Accordingly the Board will 
proceed with appellate review.



Analysis

I.  Service Connection for a Right Ankle Disorder

A.  New and Material Evidence

The Board notes that the veteran's current claim is one of 
entitlement to service connection for a right ankle disorder.  
This claim is based upon the same factual basis as his 
original claim of entitlement to service connection for a 
right ankle disorder, which was denied in the May 1992 rating 
decision.  As such, it is appropriate for the Board to 
consider this claim as a request to reopen the previously 
denied claim.  See Boggs v. Peake, No. 2007-7137 (Fed. Cir. 
Mar. 26, 2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105 (West 2002).  However, the veteran may request that VA 
reopen his claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  See also Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. 
§ 3.156(a) (2007), 'new and material' evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The veteran was previously denied entitlement to service 
connection for a right ankle disorder by a May 1992 rating 
decision.  The claim was denied on the basis that there was 
no evidence of any current right ankle disorder according to 
an October 1991 VA examination which noted that the veteran's 
gait was normal and that the ankle was within normal limits.  
The evidence under consideration at that time consisted of 
available service treatment records and the above mentioned 
VA examination.  The veteran did not appeal this decision, 
and the May 1992 rating decision became final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

In February 2005, the veteran filed to reopen his claim for 
entitlement to service connection for a right ankle disorder.  
A May 2005 RO rating decision denied the veteran's 
application to reopen due to lack of new and material 
evidence.  The veteran was again notified of his appellate 
rights, and perfected an appeal of this issue.  New evidence 
received since the May 2005 rating decision includes two 
January 2001 nexus opinion letters by Drs. A.D.M. and A.W.M. 
stating that the veteran is currently diagnosed with 
osteoarthritis in his ankles and that the current condition 
was directly related to an in-service injury. 

After careful consideration, the Board concludes that this 
newly received evidence relates to an unestablished fact 
necessary to substantiate the veteran's claim; thus, it is 
material. 

Such evidence clearly relates to the reasons for the previous 
denial in May 1992.  As such, the Board concludes that the 
veteran's request to reopen the previously disallowed claim 
of entitlement to service connection for a right ankle 
disorder should be granted.  38 C.F.R. § 3.156(a) (2007).

B. Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).

Additionally, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A.  §§ 1101, 1112 (West 2002); 38 
C.F.R. §§3.307, 3.309 (2007).  

The veteran is currently diagnosed with osteoarthritis in his 
right ankle.  In a review of the veteran's VA medical 
treatment records, Dr. A.D.M., a VA chief of rheumatology, 
notes that x-rays taken in April 2005 revealed degenerative 
changes in both ankles, as stated in the March 2006 treatment 
record.  She further noted that the veteran has painful full 
passive range of motion (ROM) of his ankles and active ROM is 
limited in plantar and dorsiflexion.  Finally, Dr. A.D.M. 
notes that the veteran has an atalgic gait.  In a letter 
dated in January 2007, Dr. A.D.M. states that the veteran has 
osteoarthritis in his ankles.  Dr. A.W.M., a private doctor 
that has treated the veteran for more than 20 years, 
concurred with Dr. A.D.M.'s diagnosis of osteoarthritis in a 
separate January 2007 letter.

The veteran's service treatment records note two complaints 
of right ankle pain or injury while the veteran was on active 
duty.  In November 1977, the veteran complained of pain in 
his right ankle following an accident while playing 
basketball.  The service treatment records noted that the 
veteran had suffered a sprain with slight swelling in the 
lateral aspect of the right foot that was tender to touch.  
The veteran's range of motion was said to be painful but 
within normal limits.  The service treatment records further 
show that in December 1980 the veteran complained of feeling 
numbness in his ankles.  The Board notes that the July 1982 
separation examination did not indicate any right ankle 
disorder and listed feet as normal.

In addition, the Board acknowledges that the first complaint 
of a right ankle disorder was not made until 1991 almost ten 
years after service separation.  The first diagnosis of a 
right ankle disorder was in March 2006.  In the absence of 
evidence of a chronic right ankle disorder characterized by 
symptomatology since service, the veteran must establish a 
nexus between a current right ankle disorder and service.  To 
that end, the veteran has provided two nexus opinions by Drs. 
A.W.M. and A.D.M.  Both doctors state that the veteran's 
current ankle condition of osteoarthritis is directly related 
to an in-service injury.  In a letter dated January 2007, Dr. 
A.D.M. states that it is least as likely as not that the 
veteran's current osteoarthritis of the ankles is directly 
related to the right ankle injury that the veteran sustained 
while in active duty.  In a second letter dated January 2007, 
Dr. A.W.M. concurs with Dr. A.D.M. that the veterans right 
ankle disorder is service-related.  

The Board acknowledges that there is no indication of a right 
ankle disorder on the July 1982 separation examination and 
that the first diagnosis of a right ankle disorder is in 
March 2006, however, there is evidence of an in-service 
incident and a current diagnosis of a right ankle disorder.  
Moreover, there are two competent medical opinions linking 
the in-service incident and the current diagnosis.  For the 
forgoing reasons, the Board finds that the evidence for and 
against the veteran's claim is in equipoise.  Resolving doubt 
in the veteran's favor, the Board finds that the evidence is 
in equipoise as to medical nexus between the veteran's 
osteoarthritis of the right ankle and in-service injury.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  
Thus, the Board finds that there is sufficient evidence to 
grant service connection for the veteran's right ankle 
traumatic arthritis.

II. Service Connection for Right Hand Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).

Additionally, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A.  §§ 1101, 1112 (West 2002); 38 
C.F.R. §§3.307, 3.309 (2007).  

The veteran is currently diagnosed with osteoarthritis in his 
right hand.  After reviewing the veteran's VA medical 
treatment records, Dr. A.D.M., a VA chief of rheumatology, in 
a letter dated January 2007, states that the veteran has 
osteoarthritis in his hands.  Dr. A.W.M., a private doctor 
that has treated the veteran for more than 20 years, concurs 
with Dr. A.D.M.'s diagnosis of osteoarthritis in a January 
2007 letter.

The veteran's service treatment records note a complaint in 
April 1978 of occasional cramping in the right hand over a 
period of four months while the veteran was on active duty.  
The veteran's hand was examined and stated to be normal, and 
the veteran was advised to treat the cramping with heat as 
necessary.  The service treatment records do not indicate any 
fracture of the right hand, only the above mentioned 
cramping.  The Board notes that the July 1982 separation 
examination does not indicate a right hand disorder and lists 
upper extremities as normal.

The initial diagnosis of osteoarthritis in the right hand is 
in Dr. A.D.M's 2007 letter where she states that the current 
condition of osteoarthritis in the hands is directly caused 
by an in-service incident.

In the absence of evidence of a chronic right hand disorder 
characterized by symptomatology since service, the veteran 
must establish a nexus between a current residual of a right 
hand fracture and service.  To that end, the veteran has 
provided two nexus opinions by Drs. A.W.M. and A.D.M.  Both 
doctors state that the veteran's current hand condition of 
osteoarthritis is directly related to an in-service injury.  
In a letter dated January 2007, Dr. A.D.M. states that it is 
least as likely as not that the veteran's current 
osteoarthritis of the hand is directly related to an injury 
that the veteran sustained while in active duty.  In a second 
letter dated in January 2007, Dr. A.W.M. concurs with Dr. 
A.D.M. that the veteran's osteoarthritis in his hand is 
service-related.  

The Board acknowledges that the July 1982 separation 
examination does not indicate a right hand disorder, and that 
the initial diagnosis of osteoarthritis in the right hand is 
in Dr. A.D.M's 2007 letter, however, there is evidence of an 
in-service incident and a current diagnosis of a right hand 
disorder.  In addition, there are two competent medical 
opinions linking the in-service incident and the current 
diagnosis.  For the forgoing reasons, the Board finds that 
the evidence for and against the veteran's claim is in 
equipoise.  Resolving doubt in the veteran's favor, the Board 
finds that the evidence is in equipoise as to medical nexus 
between the veteran's osteoarthritis of the right hand and an 
in-service injury.  See 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  Thus, the 
Board finds that there is sufficient evidence to grant 
service connection for the veteran's right hand traumatic 
arthritis.



ORDER

New and material evidence having been received, the veteran's 
request to reopen his previously disallowed claim of 
entitlement to service connection for a right 


ankle disorder is granted.

Entitlement to service connection for a right ankle traumatic 
arthritis is granted.

Entitlement to service connection for a right hand traumatic 
arthritis is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


